DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fuma et al. U.S. 2020/0180540 (“Fuma”).  Fuma discloses a side air bag apparatus (Abstract) for a vehicle (Abstract, Resolution Means), the side air bag apparatus comprising: 
an inflator (150, paragraph [0001]) securely mounted to a seatback ([0001], fig. 1) and configured to generate airbag gas; 
a first cushion (lower 110) configured to be expanded to protrude towards a side surface of the seatback (abstract) by pressure of the airbag gas generated from the inflator after being folded with a hiding state (stored [0024]) in the seatback and to protect an upper body area of a passenger (104c) who has adopted a relax mode (sit, fig. 1); and 
a second cushion (upper 110) connected to the first cushion and configured to be expanded by the pressure of the airbag gas transmitted thereto through the first cushion and to protect a head area of the passenger (104d) who has adopted the relax mode.
In reference to claims 2, 3, and 5, Fuma further discloses [[claim 2]] the first cushion and the second cushion configured such that inside portions thereof are connected to each other through a vent hole (144, 146);
[[claim 3]] further comprising: a vent hole (144, 146) configured to connect the first cushion and the second cushion to each other; and a valve member (check valve structure [0035]) configured to be operated to open and close the vent hole in response to pressure of the first cushion or pressure of the second cushion; and
[[claim 5]] wherein the head area of the passenger protected by the second cushion is an area (fig. 1) including a neck of the passenger (104a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuma in view of Honda et al. JP 2013 184646 (“Honda”).  Fuma discloses the upper body area of the passenger is protected by the first cushion from the shoulder (fig. 1).  Fuma shows the upper body area of the passenger is protected by the first cushion to the pelvis in fig. 2, but is not explicit.  Honda teaches a first cushion (fig. 7) protecting the upper body area from the shoulder to pelvis (100).    One of ordinary skill in the art at the time the invention was filed would find modifying Fuma such that it comprised the protection to the pelvis in view of the teachings of Honda obvious so as take the load at the side to include the back of the waist of the occupant (page 13, paragraph 8).

Claim(s) 6 and 8 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuma in view of J. Yoo, U.S. 2012/0025497 (“Yoo”).  Fuma does not disclose the valve member is as flap valve.  Yoo teaches [[claim 6]] a flap valve (300) which is located in a second cushion (100b), has opposite ends coupled to the second cushion by sewing (321), and is configured such that an intermediate portion (320) thereof between the opposite ends opens and closes a vent hole (310) in response to the pressure of a first cushion (100a) or the pressure of the second cushion (fig. 2B). Yoo further teaches 
[[claim 8]] wherein, in a state in which the first cushion has been expanded by the airbag gas generated from the inflator, when the pressure of the first cushion increases as a passenger's upper body presses the first cushion, the valve member is operated to open the vent hole by the pressure transmitted from the first cushion and the airbag gas of the first cushion is supplied to the second cushion through the vent hole, so that the second cushion is expanded (Yoo, fig. 2A); 
[[claim 9]] wherein, in a state in which the second cushion has been expanded, when the pressure of the second cushion increases as the passenger's head presses the second cushion (as modified by Yoo), the valve member is operated to seal the vent hole by the pressure of the second cushion and connection between the first cushion and the second cushion is blocked by the valve member, so that the first and second cushions respectively maintain internal pressures thereof (fig. 2B); and
[[claim 10]] wherein, based on two sewing lines by which the opposite ends of the valve member and the second cushion are coupled to each other, a length of the valve member (320, fig. 2A) located between the two sewing lines is configured longer than a length of the second cushion (110, fig. 2A) including the vent hole (310) and located between the two sewing lines, so that the valve member seals the vent hole when the pressure of the second cushion increases as the head of the passenger presses the second cushion, as modified by Yoo.  One of ordinary skill in the art at the time the invention was filed would find modifying Fuma such that it comprised the flab valve in view of the teachings of Yoo obvious as a valve species interchangeable in the art with predictable results of closing the vent hole due to the change in pressure, with a unidirectional flow [0038].

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuma in view of Yoo as applied to claim 6 above, and further in view of Jonas et al. DE 10 2006 043552 (“Jonas”).  Fuma as modified does not disclose the valve member material.  Jonas teaches a valve member made of a felt material (page 5, first paragraph) enabling sewing-coupling between the valve member and the second cushion.  One of ordinary skill in the art at the time the invention was filed would find modifying Fuma in view of Yoo such that it comprised the valve member made of a felt material in view of the teachings of Jonas obvious so as to provide a material that is gas permeable for venting or material that resists sliding (page 5, first paragraph).

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614